DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species a, embodiment 100 in the reply filed on 9/2/2021 is acknowledged.
Claims 6-9 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/2/2021. While applicant stated in the reply that claims 1-9 are drawn to embodiment 100, claims 6-9 require a two-piece support base that is shown only on non-elected embodiment 200. Accordingly, claims 6-9 have been cancelled.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pagliaro (US 2014/0100086).



1. A calf-stretching device for conducting flexion exercises of the gastrocnemius muscles of the leg (FIGs 3-4), the calf-stretching device comprising: a support base positionable on a floor surface (bases surface 36); and left and right surfaces immovably attached to the support base (left and right platforms of 22 with anti-skid sections 39 as seen in FIG 4), each of the left and right surfaces presenting a convex curved surface from a front side to a back side to receive respective feet of a user (convex surfaces A on each side that start at the edge of base surface 36, sharply rising to an apex and angling downwards towards the rear of the device), the convex curved surface having a greater radial dimension on an inner portion (B) than an outer portion (adjacent each side 24) to correspond to a foot arch of the user (when a user’s feet are on pads 39).

2. The calf-stretching device of claim 1, wherein the convex curved surface comprises a progressively curved surface with an amount of curvature increasing from front to back (curvature progresses traveling from the front edge to the back edge, with the maximum curvature found at the apex C).

5. The calf-stretching device of claim 1, further comprising one or more resilient friction- producing supports attached to an under-surface of the support base to resist movement when the calf-stretching device is used in a back-against-a-wall technique (rubber or elastomeric runners to prevent sliding as per [0031] and [0032]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pagliaro.

Regarding claims 3 and 4, Pagliaro does not specifically teach the claimed 3-25 degree or 12-18 degree slant. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Pagliaro to have a slant within the claimed range since it has been held that “where the only difference between the prior art and the claims was a recitation of the relative dimension of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distant from the prior art device.” A similar rationale applies in the instant case since the device of Pagliaro would not operate differently with the claimed relative degree of slant. Further, applicant places no criticality on the degree of slant claimed, indicating only that the slant is within a relatively broad range of possibilities. Providing the claimed degree of slant would result in a gentle stretch for users with a limited range of motion. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARRETT K ATKINSON whose telephone number is (571)272-8117.  The examiner can normally be reached on 0800-1800 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/GARRETT K ATKINSON/Primary Examiner, Art Unit 3784